DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 29, 30, 32-40, and 42-55 are currently pending. Claims 29, 40, 42-44, 46, and 49-51 are currently amended. Claims 1-28, 31, and 41 are cancelled. Claims 52-55 are newly added. No new subject matter is added. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 29, 30, and 32-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn et al. (WO 2014/014871 A1), hereinafter referred to as “Dunn”.
Regarding Claim 29, Dunn teaches an apparatus for treating a wound with negative pressure wound therapy (a negative pressure treatment system (100) described in [0064]) (see Figure 1), the apparatus comprising:
 a stabilizing structure (stabilizing structure (1100), see Figure 8A) for insertion into a wound (see Paragraphs [0077-0078] and [0092-0093]), the stabilizing structure comprising: 
a length corresponding to a y-direction and extending along a central longitudinal axis of the stabilizing structure between a first end and a second end of the stabilizing structure (length corresponds to a y-direction between a first and second end, see below); 
a width corresponding to an x-direction, the width being transverse to the length and extending along a central transverse axis of the stabilizing structure between a first side and a second side of the stabilizing structure (width corresponds to a x-direction between a first and second end, see below);
a height corresponding to a z-direction, the height being transverse to the length and the width and extending between a top surface and a bottom surface of the stabilizing structure (height corresponds to a y-direction between a top and bottom surface, see below),
wherein the length and width are each greater than the height (length and width of stabilizing structure (1100) is greater than height, see below); and 
a plurality of cells being provided side-by-side in a horizontal plane parallel to the x-direction and the y-direction (see Figure 8A), each cell of the plurality of cells having: a top end, a bottom end and an opening extending through the top end and the bottom end in the z-direction (each cell (1109) having a top end, bottom end, and an opening extending therethrough, see below) (see Paragraph [0085]); 
wherein the stabilizing structure is configured such that, upon application of negative pressure to the wound when the stabilizing structure is inserted into the wound, the stabilizing structure collapses more in the horizontal plane than in the z-direction (as negative pressure is applied, the structure (1100) will then preferably collapse in the plane perpendicular to the vertical direction or z axis, see Paragraph [0089]); and collapses more in the x-direction than in the y-direction (structure (1100) is configured to collapse in one direction, see Paragraph [0081]) (the stabilizing structure may comprise cells that are more collapsible in a first direction along the plane than in a second direction at an angle to the first direction along the same 
    PNG
    media_image1.png
    475
    700
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Width)][AltContent: textbox (Length)][AltContent: textbox (Height)][AltContent: textbox (Central Longitudinal Axis)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Central Transverse Axis)]plane, see Paragraph [0008]),
wherein one or more cells of the plurality of cells (1109) located farther away from the central transverse axis of the stabilizing structure (space (1109) is located throughout the structure (1100) and can be located farther away from the central transverse axis, see Figure 8) are sized and configured to cause one or both longitudinal end portions of the stabilizing structure to collapse uniformly with a central portion of the stabilizing structure located between the longitudinal end portions upon application of negative pressure (the cells in a row between adjacent elongate strips are configured to collapse together as the adjacent strips collapse relative to one another, see Paragraph [0021])(negative pressure causes the stabilizing structure to collapse, see Paragraph [0026]); and wherein the stabilizing structure has cells of varying size (one or more of the cells are differently shaped from the remaining ones, see Paragraph [0011]).
Regarding Claim 30, Dunn discloses wherein the stabilizing structure has an oculiform shape (stabilizing structure can be oculiform shaped, see Figure 10A-B) (embodiments may be combined in any combination, see Paragraph [0168]).
Regarding Claim 32, Dunn discloses wherein the stabilizing structure (embodiment of Figure 22C) has walls of varying thickness (stabilizing structure may have inserts (2115) that have varying wall thickness, see Paragraph [0125]) (see Figure 22C) (embodiments may be combined in any combination, see Paragraph [0168]).
Regarding Claim 33, Dunn discloses wherein the stabilizing structure has cells of varying internal radius (cells (1109) can have different shapes i.e. square diamonds, oblong, etc. that will inherently have varying internal radius, see Paragraph [0010]).
Regarding Claim 34, Dunn discloses wherein the stabilizing structure has walls of varying stiffness or hardness (stabilizing structure may have inserts (2115) that have varying wall thickness, see Paragraph [0125]) (see Figure 22C) (the varying size of thickness also provides a varying stiffness and hardness of the stabilizing structure) (embodiments may be combined in any combination, see Paragraph [0168]).
Regarding Claim 35, Dunn discloses wherein cells located closer to the central transverse axis of the stabilizing structure are larger than cells located farther away from the central transverse axis of the stabilizing structure (one or more of the cells are differently shaped from the remaining ones, see Paragraph [0010]) (this includes the cells located closer to the central transverse axis to be larger).
Regarding Claim 36, Dunn discloses wherein cells located closer to the central longitudinal axis of the stabilizing structure are larger than cells located farther away from the central longitudinal axis of the stabilizing structure (one or more of the cells are differently shaped from the remaining ones, see Paragraph [0010]) (this includes the cells located closer to the central longitudinal axis to be larger).
Regarding Claim 37, Dunn discloses wherein a majority of the cells are diamond-shaped (the cells can have varying shape, including diamond shaped, see Paragraph [0010]) (also embodiment 10B shows majority diamond shaped cells).
Regarding Claim 38, Dunn discloses wherein the stabilizing structure is symmetrical about its central longitudinal axis (structure (1100) is symmetrical about the central longitudinal axis, see Figure 8A above).
Regarding Claim 39, Dunn discloses wherein the stabilizing structure is symmetrical about its central transverse axis (structure (1100) is symmetrical about the central transverse axis, see Figure 8A above).
Regarding Claim 40, Dunn discloses wherein at least some of the cells relatively closer to a longitudinal end of the stabilizing structure are larger than cells relatively closer to the central longitudinal axis (one or more of the cells are differently shaped from the remaining ones, see Paragraph [0010]) (this includes the cells located closer to the longitudinal end of the central longitudinal axis to be larger).
Regarding Claim 45, Dunn discloses wherein each opening comprises an opening length corresponding to the y-direction and an opening width corresponding to the x- direction (spaces (1109) are defined by x and y direction of the stabilizing structure and once structure (1100) collapses, the space (1109) will changed based on the direction of collapse, i.e. space (1109) will start as a square shape and then compress into a diamond shape, see Paragraph [0089]), and wherein the opening length is greater than the opening width (due to varying size of the cells (1109) the length can be greater than the width based on shape/size of the cell, see Paragraph [0010]).
5.	Claims 46-47 and 49-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canner (WO 2015/061352 A2), hereinafter referred to as “Canner”.
Regarding claim 46, Canner teaches an apparatus for treating a wound with negative pressure wound therapy (see Abstract), the apparatus comprising: a stabilizing structure for insertion into a wound (stabilizing structure (6000), see Paragraph [0206]-[0207]), the stabilizing structure comprising: 
a length corresponding to a y-direction and extending along a central longitudinal axis of the stabilizing structure between a first end and a second end of the stabilizing structure (as illustrated in Figure 14A below); 
a width corresponding to an x-direction, the width being transverse to the length and extending along a central transverse axis of the stabilizing structure between a first side and a second side of the stabilizing structure (as illustrated in Figure 14A below); 

    PNG
    media_image3.png
    659
    990
    media_image3.png
    Greyscale
a height corresponding to a z-direction, the height being transverse to the length and the width and extending between a top surface and a bottom surface of the stabilizing structure (as illustrated in Figure 14C below); 
wherein the length and width are each greater than the height (length and width are greater than the height, see Figures 14A and 14C); and a plurality of cells (cells (6004)) being provided side-by-side in a horizontal plane parallel to the x-direction and the y- direction (see above), each cell of the plurality of the cells comprising: a top end (see below); a bottom end (see below);
[AltContent: textbox (Bottom end)][AltContent: textbox (Top end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Height)][AltContent: textbox (z)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (y)][AltContent: textbox (x)][AltContent: textbox ()][AltContent: arrow]
    PNG
    media_image4.png
    758
    625
    media_image4.png
    Greyscale

 one or more sidewalls (intervening members (6010)) extending between the top end and the bottom end (intervening members (6010) extend in the z direction to create the sidewalls, see Figure 14C); and an opening extending through the top end and the bottom end in the z-direction (cell (6004) have openings defined by intervening member (6010) and sidewalls (6006), see Figure 14C), the opening being at least partially defined by the one or more sidewalls (see Figure 14C); wherein one or more cells of the plurality of cells are an open cell comprising
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Second opening within the first opening)][AltContent: arrow][AltContent: textbox (First opening)]
    PNG
    media_image5.png
    747
    660
    media_image5.png
    Greyscale
[AltContent: arrow]wherein the stabilizing structure is configured such that, upon application of negative pressure to the wound when the stabilizing structure is inserted into the wound (the application of negative pressure causes the stabilizing structure to horizontally collapse with the anchors engaging tissue, see Paragraph [0028]), the stabilizing structure collapses more in the horizontal plane than in the z-direction (wherein the application of negative pressure causes the stabilizing structure to horizontally collapse, see Paragraph [0023]) and 
Regarding claim 47, Canner teaches wherein the stabilizing structure comprises a plurality of open cells (see Figure 14A).
Regarding claim 49, Canner teaches wherein one or more open cells are located closer to a the longitudinal end of the stabilizing structure than to the central transverse axis (plurality of cells (6004) can be located closer to the longitudinal end of stabilizing structure, see Figure 14B).
Regarding claim 50, Canner teaches wherein the second opening extends through the one or more sidewalls defining the open cell (second opening extends through the first open cell, see above).
Regarding claim 51, Canner teaches wherein the second opening extends between the one or more sidewalls defining the open cell (second opening extends through the first open cell, see above), and wherein at least one of the one or more sidewalls are located along an outer edge of the stabilizing structure (at least one sidewalls (intervening members (6010)) are located on the outer edge of the stabilizing structure (6000), see Figure 14A). 
Regarding claim 52, Canner teaches wherein the plurality of cells are arranged within the stabilizing structure symmetrically about the central longitudinal axis and the central transverse axis (open cells (6004) are arrange symmetrically about the longitudinal and central transverse axis, see Figure 14B).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Central Longitudinal Axis)][AltContent: arrow][AltContent: textbox (Central Transverse Axis)][AltContent: connector][AltContent: textbox (Pair of inner cells)][AltContent: textbox (Outer cell on central longitudinal axis)][AltContent: arrow][AltContent: connector]
    PNG
    media_image6.png
    714
    510
    media_image6.png
    Greyscale
Regarding claim 53, Canner teaches wherein the stabilizing structure (embodiment of Figure 16) (features of embodiments may be combined, see Paragraph [0353]) comprises: at least one outer cell of the plurality of cells being positioned on the central longitudinal axis and being bisected by the central longitudinal axis (see below); and at least one pair of inner cells of the plurality of cells being positioned between the at least one outer cell and the central transverse axis (pair of inner cells located between outer cell and central transverse axis, see below), the at least one pair of inner cells being spaced away from the central longitudinal axis (pair of inner cells are spaced away from the central longitudinal axis, see below), the at least one pair of inner cells being symmetrically disposed relative to the central longitudinal axis such that a first cell of the pair of inner cells is positioned on one side of the central longitudinal axis and a second cell of the pair of inner cells is positioned on an opposite side of the central longitudinal axis (pair of inner cells are symmetrically position on opposite sides of the central longitudinal axis, see above). 
Regarding claim 54, Canner teaches wherein one or more walls of the stabilizing structure separate the first cell and the second cell and are positioned on the central longitudinal axis (smaller diamond-like shapes (6020) have sidewalls that separate the first cell from the cells of larger diamonds (6022), as illustrated in Figure 14A) (diamond shape cells (6022 and 6020) are located on the central longitudinal axis, see Figure 14A).
Regarding claim 55, Canner teaches wherein the open cells are configured to cause one or both longitudinal end portions of the stabilizing structure to collapse uniformly with a central portion of the stabilizing structure between the longitudinal end portions upon application of negative pressure (upon application of negative pressure the open cells collapse wherein the plurality of intervening members are configured to pivot relative to the strips to allow the plurality of elongate strips to collapse relative to one another, see Paragraph [0008]) (see Figures 15A).
Allowable Subject Matter
6.	Claim 42-44 and 48 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 42 and 48 would be allowable for reciting, inter alia, “each open cell comprises a second opening extending through a cross-sectional perimeter of the open cell along the horizontal plane.
[AltContent: textbox (Open cells)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image7.png
    303
    383
    media_image7.png
    Greyscale
Regarding Claim 42, Dunn discloses all of the limitations of claim 29 and Dunn further teaches wherein the stabilizing structure (1100) comprises one or more open cells (open cells as illustrated Figure 8A below. However, Dunn fails to teach open cell having a second opening extending through a cross sectional perimeter of the open cell along the horizontal plane. There is no second opening located on the open cells of Dunn. 
Figure 22E of Dunn teaches a second opening (2205) within wall (insert (2113)) of the stabilizing structure. However, the opening does not extend along the horizontal plane nor does it extend through the cross-sectional perimeter of the open cell. Even if combined would still not read on all of the limitations of the claims. There is no prior art that reads on the limitation of the claims. Therefore, claim 42 would be considered allowable. Claims 43 and 44 would be allowable for depending from claim 42.
8.	Regarding claim 48, Canner teaches all of the limitations, as described in claim 46 above, However, Canner fails to teach wherein each open cell further comprises at least one sidewall that terminates prior to connecting to an adjacent cell. As shown in Figure 14A, all of the sidewalls (6010) are connected to each other and do not terminate prior to connecting to an adjacent cell. There is no prior art that is combinable that would read on all of the limitations of the claim. Therefore, the combination of limitations of claim 48 would be considered allowable. 
Response to Arguments
9.	Applicant’s arguments, see pg.1, filed 06/27/2022, with respect to rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 29, 32-40, and 42-51 has been withdrawn. 
10.	Applicant’s arguments with respect to claim(s) 46-51 have been considered but are moot because the amendment to claim 46 necessitates a new ground of rejection based on a different interpretation of the Canner reference.
11.	Applicant’s arguments with respect to claim(s) 29-30 and 32-45 have been considered but are moot because the amendment to claim 29 necessitates a new ground of rejection based on a different interpretation of the Dunn reference.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (8/29/2022)
Examiner, Art Unit 3781                                                                                                                                                                                           
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        31 August 2022